Per Curiam.
The receipt dated August 1, 1922, sufficiently embodied the terms of the contract of sale. (Pelletreau v. Brennan, 113 App. Div. 806; Waring v. Ayres, 40 N. Y. 357; Tobias v. Lynch, 192 App. Div. 54.) The original power given by the defendant to his broker as set forth in the writing dated October, 1921, was insufficient to authorize the broker to sign a contract of sale binding upon the defendant. (Stone v. U. S. Title Guaranty & Indemnity Co., 159 App. Div. 679; affd., 217 N. Y. 656; Rowland v. Hall, 121 App. Div. 459.) The act of the broker in signing the contract was, however, ratified by the defendant when the matter was brought to his attention. This was sufficient under the Statute of Frauds.  (Newton v. Bronson, 13 N. Y. 587.) We look upon the agency thus ratified as entirely dissociated from the defendant’s employment of the broker. The employment contract dated October, 1921, was, therefore, not modified or affected and the rule against a parole modification of a contract under seal (Cammack v. Slattery & Bro., Inc., 241 N. Y. 39; National Cash Register Co. v. Remington Arms Co., Inc., 242 id. 99) was not infringed. All concur. Present —Clark, Davis, Sears, Crouch and Taylor, JJ. Judgment and order affirmed, with costs.